                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO



    JERRY LEONARD ELLIS,
                                                        Case No. 1:15-cv-00515-BLW
                          Petitioner,
                                                        MEMORANDUM DECISION AND
          v.                                            ORDER

    STEVEN LITTLE, Warden, Southern
    Idaho Correctional Institution,

                          Respondent.


        Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed

by Idaho state prisoner Jerry Leonard Ellis (“Petitioner” or “Ellis”), challenging

Petitioner’s convictions of felony driving under the influence (“DUI”). (Dkt. 54.) The

Court previously dismissed, as procedurally defaulted, Claims 1, 2, and 6 through 22 of

the Amended Petition. (Dkt. 53.) The merits of the remaining claims—Claims 3, 4, and

5—are now fully briefed and ripe for adjudication.1 (Dkt. 61, 62, 64.) The Court takes

judicial notice of the records from Petitioner’s state court proceedings, which have been




1
        In his merits briefing, Petitioner includes arguments as to claims that the Court previously held to
be procedurally defaulted. The Court will not address those arguments, as those claims have already been
dismissed.

MEMORANDUM DECISION AND ORDER - 1
lodged by Respondent. (Dkt. 16, 30.) See Fed. R. Evid. 201(b); Dawson v. Mahoney, 451

F.3d 550, 551 n.1 (9th Cir. 2006).

       Having carefully reviewed the record in this matter, including the state court

record, the Court concludes that oral argument is unnecessary. See D. Idaho L. Civ. R.

7.1(d). Accordingly, the Court enters the following Order denying habeas corpus relief on

Petitioner’s remaining claims.

                                      BACKGROUND

       Petitioner pleaded guilty in two felony DUI cases. He was given suspended

sentences of incarceration and placed on probation. Petitioner had multiple opportunities

to help him succeed on probation—for example, Petitioner was granted a place in the

mental health court program—but he did not.

       Instead, Petitioner consistently failed to comply with the terms of his probation.

However, he was given numerous chances to avoid prison. This Court has previously

recounted Petitioner’s “ongoing cycle of probation, violation, and retained jurisdiction”

and will not do so again here. (Dkt. 53 at 3.) It suffices to state that, in 2013, Petitioner

was—yet again—charged with violating his probation in both of his felony DUI cases.

       At the beginning of the admit/deny hearing on the probation violation charges, as

later explained by the Idaho Court of Appeals, Petitioner requested a continuance “to

obtain an updated mental health evaluation”:

              Ellis claimed he was not feeling well on his medication that
              particular day and, specifically, that he was feeling extremely
              overwhelmed. The district court explained that Ellis was
              receiving his medication in jail and that neither the district


MEMORANDUM DECISION AND ORDER - 2
               court, the state, nor those responsible for Ellis’s regular
               treatment was aware of any complaint, prior to the hearing,
               that Ellis was not feeling stable on his medication. The
               district court further explained that there was a difference
               between not feeling well and being incompetent and that it
               found no evidence that there was a lack of competency or an
               inability to assist counsel. Explaining that it had reviewed
               Ellis’s file and believed that there was a pattern of delay
               every time there was a prospect of prison, the district court
               did not find Ellis’s complaint credible and, therefore, denied
               Ellis’s motion for continuance.

(State’s Lodging B-5 at 2.)

       Petitioner then requested a continuance on a different basis—to retain private

counsel. The court denied the request, “again explaining that it believed Ellis’s request

was a delay tactic.” (State’s Lodging B-5 at 2.)

       Petitioner admitted one of the violations—that he had driven without privileges—

and denied another—that he had been terminated from the mental health court program

for noncompliance.2 (See State’s Lodging A-2 at 503-04; A-7.) After an evidentiary

hearing, the state district court found the noncompliance allegation proven. (State’s

Lodging A-7 at 8-15.) The court then stated that it would proceed immediately to the

revocation/disposition stage of the proceedings. (Id. at 15.) Petitioner asked that the court

“continue the disposition portion of the hearing because his witnesses were not at the

hearing to testify on his behalf.” (State’s Lodging B-2 at 5.) Petitioner’s attorney said that

the reason the witnesses were not at the hearing was the attorney’s belief that “this was

simply the admit/deny hearing on it.” (State’s Lodging A-7 at 16.)



2
       The state withdrew a third violation. (State’s Lodging A-7 at 8.)

MEMORANDUM DECISION AND ORDER - 3
       Petitioner made an offer of proof as to the testimony that Petitioner’s witnesses

would give. The court accepted that offer as true and denied the motion to continue. (Id.

at 16-18.) After allowing Petitioner to make a statement, the court revoked probation and

ordered execution of the underlying sentences. (State’s Lodging B-5 at 2.)

       On appeal, the Idaho Court of Appeals held that the district court did not violate

Petitioner’s right to counsel of choice. (State’s Lodging B-5 at 2-4.) This counsel-of-

choice claim is presented as Claim 3 of the Amended Petition.

       With respect to Petitioner’s claim that the district court’s failure to notify

Petitioner that the hearing would include disposition, which corresponds to Claim 4 of the

Amended Petition, the court of appeals assumed error, but found that error harmless. (Id.

at 4-6.)

       Although the state court did not separately address Petitioner’s claim that the trial

court should have continued the disposition hearing so Petitioner could present

witnesses—presented here as Claim 5—that claim is inextricably intertwined with Claim

4. Therefore, the Court presumes that the Idaho Court of Appeals adjudicated Claim 5 on

the merits and rejected it for the same reasons as Claim 4—that the failure to grant the

continuance was harmless. See Harrington v. Richter, 562 U.S. 86, 99 (2011) (“When a

federal claim has been presented to a state court and the state court has denied relief, it

may be presumed that the state court adjudicated the claim on the merits in the absence of

any indication or state-law procedural principles to the contrary.”).




MEMORANDUM DECISION AND ORDER - 4
        The Idaho Supreme Court denied review of Petitioner’s appeal. (State’s Lodging

B-8.)

        Because the Idaho Court of Appeals adjudicated the merits of Claims 3, 4, and 5,

this Court may not, and therefore does not, consider the additional documents submitted

by Petitioner—which were not presented to the state court—in its merits review of those

claims.3 See Cullen v. Pinholster, 563 U.S. 170, 180 (2011).

                         HABEAS CORPUS STANDARD OF LAW

        Federal habeas corpus relief may be granted on claims adjudicated on the merits in

a state court judgment when the federal court determines that the petitioner “is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). Under § 2254(d), as amended by the Anti-terrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), federal habeas relief is further limited to instances

where the state court’s adjudication of the petitioner’s claim

                (1)     resulted in a decision that was contrary to, or
                        involved an unreasonable application of, clearly
                        established Federal law, as determined by the
                        Supreme Court of the United States; or

                (2)     resulted in a decision that was based on an
                        unreasonable determination of the facts in light
                        of the evidence presented in the State court
                        proceeding.




3
        The Court previously did consider Petitioner’s extra-record evidence for purposes of its
procedural default analysis, as permitted by Dickens v. Ryan, 740 F.3d 1302, 1320-21 (9th Cir. 2014) (en
banc) (holding that neither Pinholster nor 28 U.S.C. § 2254(d)(2) bars new evidence considered for
purposes of the cause and prejudice exception to procedural default). (See Dkt. 53 at 8.)

MEMORANDUM DECISION AND ORDER - 5
28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination

of fact requires the federal habeas court to train its attention on the particular reasons—

both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191-92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).



MEMORANDUM DECISION AND ORDER - 6
       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the decision is incorrect or wrong; rather, the state court’s

application of federal law must be objectively unreasonable to warrant relief. Lockyer v.

Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any possibility that

fair-minded jurists could disagree on the correctness of the state court’s decision, then

relief is not warranted under § 2254(d)(1). Richter, 562 U.S. at 102. The Supreme Court

has emphasized that “even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. To be entitled to habeas relief under

§ 2254(d)(1), “a state prisoner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Id. at 103.

       Though the source of clearly-established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Pinholster, 563 U.S. at 180. This means



MEMORANDUM DECISION AND ORDER - 7
that evidence not presented to the state court may not be introduced on federal habeas

review if a claim was adjudicated on the merits in state court and if the underlying factual

determinations of the state court were reasonable. See Murray v. Schriro, 745 F.3d 984,

999-1000 (9th Cir. 2014); (“After Pinholster, a federal habeas court may consider new

evidence only on de novo review, subject to the limitations of § 2254(e)(2).”); Hurles v.

Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine, considering only the evidence

before the state court, that the adjudication of a claim on the merits ... was based on an

unreasonable determination of the facts, we evaluate the claim de novo, and we may

consider evidence properly presented for the first time in federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State court factual findings are presumed correct and are binding on the

federal court unless the petitioner rebuts that presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).




MEMORANDUM DECISION AND ORDER - 8
       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of a claim was contrary to, or an unreasonable application of, Supreme

Court law or by establishing that the state court’s factual findings were unreasonable—

then the federal court must review the petitioner’s claim de novo. Hurles, 752 F.3d at

778. De novo review is also required where the state appellate court did not decide a

properly-asserted claim or where an adequate excuse for the procedural default of a claim

exists. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002); Dickens v. Ryan, 740 F.3d

1302, 1321 (9th Cir. 2014) (en banc).

       Generally, even if a habeas petitioner succeeds in demonstrating a constitutional

error in his conviction, he is entitled to relief only if he can also show that he was

prejudiced by that error. Most constitutional errors are subject to some type of harmless-

error analysis. On direct appeal, a constitutional error can be considered harmless only if

the prosecution proves that it was “harmless beyond a reasonable doubt,” as explained in

Chapman v. California, 386 U.S. 18, 24 (1967); see also Davis v. Ayala, 135 S. Ct. 2187,

2197 (2015) (“[I]n the absence of the rare type of error that requires automatic reversal,

relief is appropriate only if the prosecution cannot demonstrate harmlessness.”) (internal

quotation marks omitted).

       The test for harmless error on federal habeas review, however, is different from—

and stricter than—the Chapman standard. Petitioners generally are not “entitled to habeas

relief based on trial error unless they can establish that [the error] resulted in ‘actual

prejudice.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). Under the Brecht standard,



MEMORANDUM DECISION AND ORDER - 9
an error is not harmless, and habeas relief must be granted, only if the federal court has

“grave doubt about whether a trial error of federal law had substantial and injurious effect

or influence in determining” the outcome of the proceeding. O’Neal v. McAninch, 513 U.

S. 432, 436 (1995) (internal quotation marks omitted). A “reasonable possibility” of

prejudice is insufficient. Brecht, 507 U.S. at 637. In addition, the petitioner, rather than

the State, has the burden of showing prejudice.

       AEDPA’s deferential standard—restricting habeas relief to cases where the state

court’s decision was objectively unreasonable—applies to a state court’s harmlessness

determination. Ayala, 135 S. Ct. at 2198-99. Thus, in addition to the Brecht standard, a

federal court on habeas review considers whether fairminded jurists could debate whether

the state court’s Chapman analysis was reasonable. See Richter, 562 U.S. at 101. The

Brecht analysis “subsumes” the AEDPA standard, Fry v. Pliler, 551 U.S. 112, 120

(2007), and although a federal court “need not formally apply both Brecht and

AEDPA/Chapman,” section 2254(d) “nevertheless sets forth a precondition to the grant

of habeas relief.” Ayala, 135 S. Ct. at 2198 (internal quotation marks and alteration

omitted).

                                       DISCUSSION

       For the reasons that follow, Petitioner is not entitled to habeas relief on his

remaining claims.




MEMORANDUM DECISION AND ORDER - 10
1.    Claim 3: Denial of Continuance to Retain Counsel of Choice

      A.     Relevant Facts

      Immediately before the admit/deny portion of the hearing, Petitioner told the court

he was not ready to proceed because his preferred counsel was not available:

             The Defendant: I understand the allegations against me,
                            Your Honor, but I’m not ready to proceed.

             The Court:       Okay, then the next question I have is
                              whether you admit or deny those ...
                              allegations. I’ll take them one at a time.
                              Allegation Number One, that you were
                              terminated from Kootenai County Mental
                              Health Court for noncompliance, do you
                              admit that allegation?

             The Defendant: Your Honor, I believe I’m going to have to
                            retain counsel at this point. Um—

             The Court:       You have counsel. Do you admit or deny
                              that allegation?

             The Defendant: I understand that, but I’m not prepared here
                            today, and I’ve already talked with John
                            Redal [a private attorney]. He’s not going to
                            be here, and he asked me to get a
                            continuance today until he gets back on the
                            8th to represent me in this matter.

             The Court:       Okay, he is not here today. You have an
                              attorney. I’m going to enter a denial for you
                              on allegation one....

(State’s Lodging A-7 at 7.)

      The trial court later expressly found that, by requesting new counsel, Petitioner

was intending to delay the proceedings:

             You have shown an incredible inability to delay these
             proceedings every time you face prison, and I know I wasn’t

MEMORANDUM DECISION AND ORDER - 11
              your judge back in 2006, but I look at what happened back in
              2006. It took eleven months for you to enter a plea on felony
              DUI. Every time you’ve had a probation violation where
              prison is the recommendation you manage to draw it out into
              a six, seven, eight-month ordeal before you even go on a
              rider, and you showed every ability to do that here again
              today.

              ....

              .... You—your claim today that you wanted to hire John
              Redal, who’s a fine attorney ..., but the best attorney you’ve
              ever had is seated to your left. Your claim that you wanted
              John Redal today was made nothing—for no other reason
              than to create delay. That’s my specific finding....

(Id. at 48-49.) The court denied Petitioner’s request for a continuance.

       B.     Clearly-Established Law

       In Claim 3, Petitioner asserts that the trial court deprived him of his right to

counsel of his choice when it denied his request to continue the proceedings so that he

could retain a different attorney.

       The Sixth Amendment guarantees criminal defendants the right to the assistance

of counsel, including the “right of a defendant who does not require appointed counsel to

choose who will represent him.” Wheat v. United States, 486 U.S. 153, 159 (1988).

However, because “the essential aim of the [Sixth] Amendment is to guarantee an

effective advocate for each criminal defendant rather than to ensure that a defendant will

inexorably be represented by the lawyer whom he prefers,” the right to counsel of one’s

choice “is circumscribed in several important respects.” Id.

       One of these respects is court scheduling and docket management. Trial courts

have “broad discretion ... on matters of continuances,” even when the reason for the

MEMORANDUM DECISION AND ORDER - 12
requested continuance is to retain counsel of one’s choice. Morris v. Slappy, 461 U.S. 1,

11 (1983). Consequently, the denial of such a continuance violates the right to counsel of

choice only if it constitutes “an unreasoning and arbitrary ‘insistence upon

expeditiousness in the face of a justifiable request for delay.’” Id. at 11-12 (quoting

Ungar v. Sarafite, 376 U.S. 575, 589 (1964)). See also Gonzalez-Lopez, 548 U.S. at 152

(“We have recognized a trial court’s wide latitude in balancing the right to counsel of

choice against the needs of fairness and against the demands of its calendar.”) (internal

citation omitted). Where a defendant’s request for a continuance to retain counsel of his

choice is made for purposes of delay, a judge may deny the continuance and require the

accused to proceed as represented by his current counsel. See, e.g., United States v.

Vallery, 108 F.3d 155, 157 (8th Cir. 1997) (“The right to choice of counsel must not

obstruct orderly judicial procedure or deprive courts of their inherent power to control the

administration of justice. If a defendant’s attempted exercise of his choice is dilatory, the

trial court can require him to proceed with designated counsel.”) (internal quotation

marks and citation omitted).

       Denial of the right to counsel of choice is considered structural error. This means

that, if a habeas petitioner succeeds in demonstrating a violation of his right to counsel of

choice, he need not show Brecht prejudice. United States v. Gonzalez-Lopez, 548 U.S.

140, 148 (2006) (“Where the right to be assisted by counsel of one’s choice is wrongly

denied ... it is unnecessary to conduct an ineffectiveness or prejudice inquiry to establish

a Sixth Amendment violation. Deprivation of the right is ‘complete’ when the defendant



MEMORANDUM DECISION AND ORDER - 13
is erroneously prevented from being represented by the lawyer he wants, regardless of the

quality of the representation he received.”).

        C.      Petitioner Is Not Entitled to Relief on Claim 3

        For two reasons, Petitioner has not met his burden to show that the Idaho Court of

Appeals’ rejection of Claim 3 was unreasonable under § 2254(d). First, the United States

Supreme Court has never held that the Sixth Amendment right to counsel of one’s choice

extends to a probation revocation proceeding. Indeed, because revocation proceedings are

“not a stage of a criminal prosecution,” the Sixth Amendment right to counsel does not

apply to such proceedings at all—at least where, as here, the sentence was imposed,

suspended, and later ordered executed following revocation.4 Gagnon v. Scarpelli, 411

U.S. 778, 782 (1973); see also Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (“[T]he

full panoply of rights due a defendant in [a criminal prosecution] does not apply to

[probation or] parole revocations.”). And although the Due Process Clause includes, in

some cases, the right to counsel during revocation proceedings, 5 there is no clearly-




4
        The right to counsel does, however, extend to probationers in revocation-and-sentencing
proceedings where the sentence had been deferred, but not actually imposed. Mempa v. Rhay, 389 U.S.
128, 136–37 (1967).
5
         There is no “inflexible constitutional rule” that an attorney must be appointed for indigent
defendants in every probation or parole revocation hearing. Gagnon, 411 U.S. at 790. However, “there
will remain certain cases in which fundamental fairness—the touchstone of due process—will require that
the State provide at its expense counsel for indigent probationers or parolees.” Id. Therefore, whether
there is a right to counsel during a revocation proceeding must be analyzed on a case-by-case basis. Id.
(“[T]he decision as to the need for counsel must be made on a case-by-case basis in the exercise of a
sound discretion by the state authority charged with responsibility for administering the probation and
parole system.”).

MEMORANDUM DECISION AND ORDER - 14
established Supreme Court precedent that the Due Process Clause includes a right to

counsel of choice—as opposed to a right to counsel in general—in any such proceeding.

      Second, even if the right to counsel-of-choice does apply in probation revocation

proceedings, the Idaho Court of Appeals’ decision—that the trial court’s denial of the

continuance did not violate that right—was not objectively unreasonable under § 2254(d).

The state appellate court analyzed Petitioner’s counsel-of-choice claim as follows:

             At the hearing, Ellis sought a continuance in order to obtain
             private counsel. Ellis explained that he had spoken to private
             counsel who told Ellis to seek a continuance until counsel
             was available to represent Ellis in the matter, approximately
             eighteen days later....

             In this case, it appears the district court believed the motion
             for continuance to obtain private counsel was an attempt to
             manipulate the proceedings, which is supported by Ellis’s
             multiple requests for a continuance at the hearing. The district
             court explained that “every time you’ve had a probation
             violation where prison is the recommendation you managed
             to draw it out into a six, seven, eight month ordeal before you
             even go on a rider, and you showed every ability to do that
             here again today.” The district court further explained that
             Ellis already had an attorney, who was present at the hearing,
             and that Ellis’s claim that he wanted private counsel “was
             made ... for no other reason than to create delay.” Further,
             there was no evidence presented to the district court of any
             conflict between Ellis and his counsel supporting his request
             for substitute counsel. The district court properly weighed the
             factors relevant to Ellis’s case and ultimately exercised its
             discretion to deny Ellis’s motion for continuance to obtain
             private counsel. Ellis has failed to show that the district court
             abused its discretion in denying his motion for continuance to
             obtain private counsel, and thus the district court did not err
             in denying Ellis’s motion.

(State’s Lodging D-5 at 3-4.)



MEMORANDUM DECISION AND ORDER - 15
       The state appellate court was well within its authority to rely on the factual finding

of the trial court that Petitioner’s request for a continuance was made for purposes of

delay. Its adoption of that finding was not unreasonable under AEDPA, and Petitioner

has not rebutted the presumption of correctness found in § 2254(e)(1). Because the law

allows trial courts wide latitude with respect to scheduling, see Morris, 461 U.S. at 11;

see also Vallery, 108 F.3d at 157, the Idaho Court of Appeals reasonably concluded that

Petitioner was not unconstitutionally deprived of his right to counsel of choice—even

assuming such a right applies in revocation proceedings.

2.     Claims 4 and 5: Lack of Notice of Immediate Revocation/Disposition Hearing
       Following Admit/Deny Hearing, and Denial of Continuance So Petitioner’s
       Witnesses Could Testify

       In Claims 4 and 5, Petitioner asserts that he was denied due process when the trial

court failed to notify Petitioner that the hearing would be both an admit/deny hearing and

a revocation/disposition hearing (Claim 4), as well as when the court denied Petitioner’s

motion to continue the disposition proceeding so he could call witnesses on his behalf

(Claim 5). As noted previously, the Idaho Court of Appeals found any error to be

harmless. Because Claims 4 and 5 are closely related, the Court will address them

together.

       A.     Relevant Facts

       After the evidentiary hearing, the trial court proceeded immediately to the

revocation/disposition stage of the proceedings. Petitioner’s counsel responded that the

defense was not ready for its disposition presentation:



MEMORANDUM DECISION AND ORDER - 16
         Mr. Whitaker:   I would like the opportunity, in speaking
                         with Mr. Ellis, to call a couple of witnesses
                         on his behalf. Specifically, I’m thinking
                         about calling his mother and his girlfriend.
                         His mother’s not here today. I have not been
                         able to get a hold of her, a so I would ask the
                         Court to set this out for next week. I can be
                         prepared to go on Thursday and have my
                         witnesses all lined up.

         The Court:      What is the reason why those witnesses
                         aren’t here today?

         Mr. Whitaker:   Well, Your Honor, this was just simply the
                         admit/deny hearing on it, and he did deny.
                         We went directly to evidentiary, and I guess
                         at this point in time that’s all I can let the
                         Court know. They just simply are not here.

         The Court:      All right. What, as an offer of proof, would
                         these witnesses testify about?

         Mr. Whitaker:   Well, Your Honor, big issue here is the State
                         is recommending that my client go to prison.
                         He has a rather lengthy suspended prison
                         sentence over his head. I think we’re—have
                         moved away from the retained jurisdiction
                         portion of that. I am not only going to ask
                         the Court to modify the sentence, I plan on
                         asking the Court to place Mr. Ellis on
                         probation, and, uh, I think that having his
                         mother, who this court is well aware having
                         been so close to Mr. Ellis, um, I think I need
                         her to testify about how well he’s done and
                         whether she believes that he would be a
                         threat to the community because that’s one
                         of the issues—that is the main issue that the
                         Court has to look at at sentencing, so I do
                         believe I need her here for some mitigation,
                         anticipating what the State is going to be
                         recommending.

         ....

MEMORANDUM DECISION AND ORDER - 17
               The Court:       What specifically would she testify about as
                                far as not being a threat to the community?

               Mr. Whitaker:    Well, Your Honor, I don’t know. I’m
                                assuming that she—I’m not quite sure, to be
                                honest with the Court. I think that she can
                                testify that he has lived with her and, uh, has
                                seen him in the community. I know there’s
                                all kinds of allegations that are, I guess for
                                lack of a better term, hearsay allegations
                                about him driving, when he’s been driving
                                whether he’s been drinking alcohol, and I
                                think that the person who is closest to him
                                would be relevant to that discussion, and he
                                also has a—he’s indicating to me, Your
                                Honor, that he wants to call his sponsor.

               The Court:       And what, as an offer of proof, would the
                                sponsor say?

               Mr. Whitaker:    Your Honor, I believe that he has been clean
                                and been working the steps.

(State’s Lodging A-7 at 17-18.)

       The trial court accepted “that everything that’s been said today in the offer of

proof would be proven and would be found as the Court to be true” and denied the

motion for a continuance. (Id. at 18.) The court proceeded to revoke probation and order

execution of Petitioner’s sentences.

       B.      Clearly-Established Law

       The clearly-established law regarding harmless error is the Chapman standard set

forth above.




MEMORANDUM DECISION AND ORDER - 18
        C.      Petitioner Is Not Entitled to Relief on Claims 4 or 5

        The state court assumed, without deciding, that the trial court had improperly

proceeded to the disposition stage without providing adequate notice or granting a

continuance for Petitioner to prepare a defense. (State’s Lodging B-5 at 5.) However, the

court held that any due process violation was harmless. In doing so, the Idaho Court of

Appeals correctly relied on the Chapman standard—that the prosecution must prove

harmlessness beyond a reasonable doubt.6 (Id.) (“Where a defendant meets his or her

initial burden of showing that a constitutional violation has occurred, the state has the

burden of demonstrating to the appellate court beyond a reasonable doubt that the

violation did not contribute to the jury’s verdict.”). Thus, the decision was not contrary to

Supreme Court precedent.

        Next, the Court considers whether the state court unreasonably applied the

harmless-error standard. The state court analyzed harmlessness as follows:

                Even if the district court erred by failing to notify Ellis of the
                nature of the proceedings, it was irreversible harmless error
                because Ellis was not prejudiced by the absence of his
                witnesses. The district court was clear that its decision to
                revoke Ellis’s probation and impose the previously suspended
                sentences was based entirely upon public safety concerns.
                The district court described Ellis’s considerable history of
                DUIs and driving without privileges and explained that Ellis’s
                sentences were being imposed because Ellis admittedly drove
                without privileges. Ellis’s offer of proof, which was accepted

6
         Though the court of appeals did not cite Chapman, such citation is not required. See Early v.
Packer, 537 U.S. 3, 8 (2002) (“Avoiding [AEDPA’s] pitfalls does not require citation of our cases—
indeed, it does not even require awareness of our cases, so long as neither the reasoning nor the result of
the state-court decision contradicts them.”). The Idaho Court of Appeals did cite State v. Perry, an Idaho
case that discussed Chapman. See Perry, 245 P.3d 961, 973 (2010) (“In Idaho, the harmless error test
established in Chapman is now applied to all objected-to error.”).


MEMORANDUM DECISION AND ORDER - 19
                by the district court, provided no evidence that he was not a
                public safety concern, except Ellis’s mother’s opinion on the
                matter. Thus, even if the witnesses had been available and
                testified according to Ellis’s offer of proof, Ellis has failed to
                show that the testimonies would have had any effect on the
                district court’s decision, which was made having accepted the
                offer of proof as evidence and having taken the evidence into
                consideration when the district court made its ruling.
                Therefore, Ellis was not prejudiced and, if the district court
                violated Ellis’s due process right, the error was irreversible
                harmless error.

(State’s Lodging B-5 at 5-6 (emphasis added).)

        The court of appeals’ decision was not objectively unreasonable under

§ 2254(d)(1). The trial court accepted Petitioner’s offer of proof as truth. However,

notwithstanding that evidence, the court stated that the revocation was based entirely on

its concern for public safety, as Petitioner—who had nine DUIs—consistently refused to

refrain from driving without privileges in violation of his probation. Because the court

accepted the offer as established proof, the prosecution proved beyond a reasonable doubt

that the witnesses’ testimony would not have changed the outcome of the

revocation/disposition proceedings, and the court of appeals’ decision on that basis was

reasonable.

        Nor has Petitioner established, by clear and convincing evidence, that the court of

appeals’ factual finding as to the district court’s motivation—concern for public safety—

was incorrect or unreasonable.7 At the disposition stage of the hearing, Petitioner made a


7
        Petitioner contends that the district court violated the Constitution by relying on alleged hearsay
statements to conclude that protecting the public required revocation of probation. (Reply, Dkt. 63-1, at
19-21.) Because the Sixth Amendment right of confrontation does not apply in probation revocation
proceedings—and, therefore, there is no absolute bar to testimonial hearsay being considered in such

MEMORANDUM DECISION AND ORDER - 20
lengthy statement, and counsel for both sides presented their arguments. After hearing

from all parties, the trial court stated clearly, numerous times, that the decision to revoke

Petitioner’s probation was motivated solely by the desire to keep the community safe:

                 Mr. Ellis, I am going to revoke your probation ....

                 ....

                 ... I need to make some comments on the various things that
                 I’ve heard. First of all, this is a decision that is based entirely
                 on public safety, and you can shake your head and disagree
                 with me, Mr. Ellis, but that’s the entire reason I’m sending
                 you to prison. You drove. Judge Gibler told you when you
                 received the benefit of another felony DUI in 2011 that was
                 dismissed if you can get into this program, Judge Gibler told
                 you that, “I don’t have a lot of comfort that you won’t get
                 behind the wheel. This is a really tough decision for me. I’m
                 not a hundred percent convinced this is the right decision to
                 place you back on probation and have you do the mental
                 health court.” Judge Gibler went out on a huge limb to get
                 you into this program.

                 I went out even further the first time you messed up in the
                 mental health court program and sent you on your third
                 retained. You can do just fine on a retained, but what you
                 can’t do, what you’ve shown your inability to do is not get
                 behind the wheel when you don’t have the ability to do that,
                 so it’s really entirely about allegation number two which you
                 admitted to that you committed the misdemeanor crime of
                 driving without privileges, that’s the reason you’re going to




proceedings—Petitioner appears to allege that the trial court’s consideration of hearsay evidence violated
his right to due process. See United States v. Hall, 419 F.3d 980, 985 (9th Cir. 2005) (“Because
revocation deprives an individual, not of the absolute liberty to which every citizen is entitled, but only of
the conditional liberty properly dependent on observance of special parole restrictions the full protection
provided to criminal defendants, including the Sixth Amendment right to confrontation, does not apply to
them. Rather, a due process standard is used to determine whether hearsay evidence admitted during
revocation proceedings violates a defendant’s rights (internal quotation marks, alteration, and citation
omitted). The Court need not address this issue, as the Amended Petition does not raise such a claim and,
even if it did, the claim would be procedurally defaulted. (See Dkt. 53.)

MEMORANDUM DECISION AND ORDER - 21
              prison. You, as [the prosecutor] pointed out, have I think it is
              nine prior DUIs that haven’t been dismissed.

              You spent it must have been close to an hour speaking, and I
              want to thank you for providing evidence of your competence
              for the Idaho appellate courts. I have every confidence that
              you will appeal my decision today, and I think you’ve done a
              great job establishing exactly why your claim that you don’t
              understand what’s going on here, this is going way too fast,
              all that is simply talk. I specifically find you not to be credible
              in those claims. You’ve never once in the three years that I’ve
              known you since coming into this program, not once have
              you claimed not to be stable on your mental health
              medications. Even if you were credible that you’re not feeling
              well right now, that’s in fact nothing to do—that’s got
              nothing to do with your decision on February 21st, 2013, to
              get behind the wheel and drive. Doesn’t have anything to do
              with that at all. That’s my finding.

              ....

              This is the only way I can protect the public. We have tried
              and tried to do that in the mental health court program, and
              you are the reason that that has failed. Nobody else.

(State’s Lodging A-7 at 45-50.)

       This recitation fully supports the state appellate court’s conclusion that the trial

court’s revocation decision was motivated entirely by public safety concerns and that

Petitioner suffered no prejudice from not being able to present live testimony at the

disposition hearing.

                                      CONCLUSION

       For the foregoing reasons, the Idaho Court of Appeals’ rejection of Claims 3, 4,

and 5 was not unreasonable under § 2254(d), and those claims will be denied. Because




MEMORANDUM DECISION AND ORDER - 22
Claims 1, 2, and 6 through 22 have already been dismissed, judgment will be entered in

favor of Respondent.

                                         ORDER

      IT IS ORDERED:

      1.     Petitioner is not entitled to habeas relief on Claims 3, 4, and 5—the only

             remaining claims. Therefore, the Amended Petition for Writ of Habeas

             Corpus (Dkt. 54) is DISMISSED IN PART and DENIED IN PART.

      2.     The Court does not find its resolution of this habeas matter to be reasonably

             debatable, and a certificate of appealability will not issue. See 28 U.S.C.

             § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

             Petitioner intends to appeal, he must file a timely notice of appeal with the

             Clerk of Court. Petitioner may seek a certificate of appealability from the

             Ninth Circuit by filing a request in that court.



                                                 DATED: December 11, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 23
